Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I drawn to a packaging assembly. The elected species is the species of Group 2 illustrated by Figs 2A-2F. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written The Detailed Description of the elected species is in specification paragraphs [0029] through [0033]. Thus subject matter in the claims that was not described in the specification so as to reasonably convey possession of the claimed invention by the applicant is (with emphasis on the text in bold):
i)     “a support member holding a medical device” (there is no description in the specification of the support member holding a medical device);
ii).     “a first pouch sealed around the medical device” ([0031] teaches that the medical device is provided in a sealed first inner pouch 201. However, there is no description of the first pouch being sealed around the medical device so that exactly what applicant intends by the claim limitation can be determined);  
iii).     “a second pouch sealed around the first pouch (see [0031]. The medical device is “provided in a double sterile barrier formed of a vacuumed and sealed first, inner pouch and a vacuumed and sealed second outer pouch…”. No part of the specification detailed description actually describes the feature of a second pouch sealed around the first pouch so that exactly what the applicant intends by the feature in question can be determined.); 
iv).     “the first pouch and the support member are secured against movement relative to each other by a folding of the support member around portions of the second pouch.” (The closest relevant description appears to be in specification [0032], including that in a first folding step the longitudinal portions 224, 225 are folded towards a top surface of the support member 202, and in a second folding step transverse portions 226, 227 of the support member 202 are folded in an opposing direction towards a bottom surface of the support member 202. Additionally this description teaches that due to its length the second pouch 203 is folded together with the support member 202 in this second folding step. However, and clearly, the specification lacks a description of the noted claim feature);
v).     “lateral edges of the support member are folded over lateral edges of the second pouch” (see above);
vi)    “the second pouch has a substantially rectangular shape defined by the longitudinal edges thereof that extend along the length of the second pouch and the lateral edges that extend across the width thereof” (see [0031]. Once more applicant has apparently made a point of adding a claim limitation that is not described in the specification. The second pouch is not described as being defined by any longitudinal and lateral edges thereof. In fact, the second pouch is expressly described as extending beyond its narrow edges 208 and 209.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims are indefinite because the parts thereof discussed above as lacking adequate written description cannot be adequately understood or interpreted given the noted lack of adequate written description of the same.  
Additionally, claim 9 remains indefinite for the reason indicated previously. Given the reasoning in support of the rejection (note the relevant comments in the first office action of 1/31/20) claim 9 in its current form clearly does not avoid the rejection. That is to say “at least one” includes “one”. Therefore, claim 9 still requires two opposing edge 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 are finally rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loeffler (6,006,917). Once more the claims are only interpreted to the extent they can be given that they are indefinite.
The medical device is article 1 when it is the prosthesis or prosthesis part described in column 3 lines 55-57. It appears to be held by a support member as encompassed in claim 1 (the support member 
As shown in Fig 3, the support member appears to be folded around portions of the second pouch. However, depending on the meaning given the claim limitation the support member may not be folded around portions of the second pouch. On the other hand, it would have been obvious to fold the support member around portions of the second pouch in Loeffler, for the purpose of properly securing the pouches in the support member.
Features of the dependent claims even if not shown in Loeffler would have been obvious in view of the reference teaching taken together with the knowledge and level of skill in the art. For example assuming Loeffler is interpreted as not meeting claim 3 even though the claim is indefinite. In this case folding lateral edges of the support member is conventional as shown by the prior art of record. Thus it would have been obvious to provide for the folding of lateral edges of the Loeffler support member over lateral edges of the second pouch, to .
Claims 1-4 and 6-9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (2018/0170648). Sako is applied substantially as before and only to the extent the claim amendments are understood. Note the first office action of 1/31/20. 
Thus though Sako discloses a support member (inner box 3) and a pouch (sealing body 2), Sako may not disclose first and second pouches. On the other hand as indicated by applicant in the subject application specification (see [0003]) it is conventional to use one pouch or two pouches. The prior art of record is consistent as shown by previously applied Nicolais and now applied Loeffler. Therefore it would have been obvious to provide the sealing body 2 of Sako as an inner and outer pouch, in order to provide additional protection to the medical device. 
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. First, note all of the comments and findings above. Second, note the examiners previous responses to .
Thus, the applicant continues to add limitations to the claims and argue that the limitations are supported by the specification text when this is clearly not the case when the specification is reviewed by the examiner. Additionally, the applicant continues to leave some offending subject matter previously added to the claims intact (even while cancelling others). This has been done over and again as already pointed out, requiring the examiner to continue making essentially the same rejections in successive office actions. 
Additionally, as has also been pointed out previously, even applicant’s own citations to the specification in the arguments do not support the additions to the claims. Thus, for example only, applicant in the latest reply cites a portion of [0032] as providing support for the “holding” limitation that is the first ground of the rejection for lack of adequate written description. See lines 4-6 of page 2 of the latest Remarks. However, and clearly, this part of the specification says holding anything else. The applicant’s approach is not understood. Why cite to a part of the specification and argue that it “clearly” states something when it does not?
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736